Case 2:19-cv-00644-RGD-LRL Document 21 Filed 09/07/21 Page 1 of 2 PageID# 156




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Norfolk Division


 DOUGLAS NEIL HEGAMYER,#1369700

                Petitioner,

 V.                                                                 ACTION NO.2:19-cv-644

 HAROLD W. CLARKE,Director,
 Virginia Department of Corrections,

                Respondent.

                                         FINAL ORDER


        Before the Court is a petition for a writ of habeas corpus, ECF No. I, filed pursuant to 28

 U.S.C. § 2254, and the Respondent's motion to dismiss. ECF No. 17. On January 11, 2018, in
 the Circuit Court of Gloucester County, Petitioner pled guilty to strangulation, felon in

 possession of ammunition, and assault and battery of a family member. On April 10, 2018,
 Petitioner was sentenced to five years imprisonment. In his petition, the pro se Petitioner

 challenges the constitutionality ofthis conviction and sentence.

        The matter was referred for disposition to a United States Magistrate Judge pursuant to

 28 U.S.C. §§ 636(b)(l)(B)-(C), Federal Rule of Civil Procedure 72(b), Local Civil Rule 72, and

 the April 2, 2002 Standing Order on Assignment of Certain Matters to United States Magistrate

 Judges. In a Report and Recommendation entered on July 8, 2021, the Magistrate Judge
 recommended the motion to dismiss be granted, and the petition be denied and dismissed with

 prejudice. ECF No. 20. The parties were advised of their right to file written objections to the
 Report and Recommendation. Neither the Petitioner nor the Respondent filed objections with
 the Court.
Case 2:19-cv-00644-RGD-LRL Document 21 Filed 09/07/21 Page 2 of 2 PageID# 157




         Having reviewed the record and having heard no objection, the Court agrees with the

 Report and Recommendation on the grounds stated by the Magistrate Judge and ADOPTS and

 APPROVES the Report and Recommendation, ECF No. 20, in its entirety as the Court's own

 opinion. Accordingly, the Respondent's motion to dismiss, ECF No. 14, is GRANTED, and the

 Petition, ECF No. 1, is DENIED and DISMISSED WITH PREJUDICE. It is ORDERED

 that judgment be entered in favor of the Respondent.

        The Petitioner is hereby notified that he may appeal from the judgment entered pursuant

 to this Final Order by filing a written notice of appeal with the Clerk of the Court at the Walter

 E. Hoffman United States Courthouse, 600 Granby Street, Norfolk, Virginia 23510, within thirty

 (30) days from the date judgment is entered. Because the Petitioner has failed to demonstrate a

 substantial showing of the denial of a constitutional right pursuant to 28 U.S.C. § 2253(c) and

 Federal Rule of Appellate Procedure 22(b)(1), the Court declines to issue a certificate of

 appealability. See Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003).

        The Clerk is DIRECTED to forward a copy of this Order to the Petitioner and counsel of

 record for the Respondent.

        It is so ORDERED.




                                                                           · �1&tei<1Dllbict Judge
                                                    Semor "' , nti�.,.v;;;a-
                                                              VJ.
                                                                 UJI


                                                       United States District Judge

Norfolk, Virginia
September 2._, 2021




                                                2
